Citation Nr: 0823181	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-37 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for atrial fibrillation, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of August 2005 and November 2005 rating decisions 
issued by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  Those rating 
decisions, in pertinent part, denied the veteran's claim for 
entitlement to service connection for atrial fibrillation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disability or where a service-connected disability aggravates 
a non-service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet.App. 439 (1995). 

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

An October 2004 rating decision granted the veteran 
entitlement to service connection for diabetes mellitus type 
II with a 20 percent evaluation effective August 10, 2004.

The Board notes that the veteran underwent a VA examination 
in June 2005 to evaluate his complaints of atrial 
fibrillation and determine if there was a link between that 
condition and his diabetes mellitus.  The VA examiner found 
no evidence of atrial fibrillation and thus no link between 
that condition and the veteran's diabetes.  

However, physicians at Abington Memorial Hospital 
subsequently diagnosed the veteran with, and treated him for, 
atrial fibrillation in August 2005.  

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober,10 Vet.App. 400 (1997); 
Caffrey v. Brown, 6 Vet.App.377 (1994); VAOPGCPREC 11-95 
(1995).  Medical records and the veteran's testimony suggest 
that the disability has worsened while the veteran's report 
of current symptoms provides competent evidence of a current 
condition of atrial fibrillation.  Because the veteran's 
condition has worsened in the course of his appeal, the Board 
finds that a new VA examination is needed for additional 
development.

Following an October 2006 statement of the case that 
continued the denial of his claim for entitlement for service 
connection for atrial fibrillation as directly secondary to 
service-connected diabetes, in December 2006 the veteran 
alternatively argued that his atrial fibrillation was 
indirectly (via his hypertension, for which he was denied 
service connection in March 1982 and April 2003) caused by 
his diabetes.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet.App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  However, a December 2006 VA 
examination was conducted to determine if the veteran's 
atrial fibrillation was caused by his hypertension.  This 
examiner did not address the possibility of a direct 
relationship between the veteran's diabetes and atrial 
fibrillation.

In this case, the Board notes that competent medical evidence 
of record does not adequately address whether the veteran's 
atrial fibrillation was caused or aggravated by his service-
connected diabetes mellitus.  As such, there is inadequate 
basis for the Board to determine whether the veteran's atrial 
fibrillation is related to his service-connected diabetes.  
Stefl v. Nicholson, 21 Vet.App. 120 (2007) (noting that a 
medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  An examination, focusing on the 
relationship, if any, between the veteran's current 
conditions of diabetes and atrial fibrillation, is in order 
prior to further appellate consideration of the appellant's 
claim.


Accordingly, the case is REMANDED for the following actions:

 1.	The veteran should be afforded an 
examination, by a cardiologist, for a 
medical opinion regarding the etiology of 
the veteran's atrial fibrillation.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
After the completion of the examination 
and review of the record, the examiner 
should opine: 1) whether it is at least as 
likely as not (a 50% or better 
probability) that the veteran's heart 
disease was (a) caused (proximately due 
to) or (b) aggravated by (and if so, to 
what degree) his service-connected 
diabetes mellitus or any other service 
connected disability.  The examiner should 
explain the rationale for all opinions 
given.

2.	If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals


